Order entered February 15, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01181-CV

                              JAMES H. GENTRY, Appellant

                                              V.

                              BENJAMIN N. SMITH, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-03888-2018

                                          ORDER
       Before the Court is appellant’s February 13, 2019 motion for a paper copy of the clerk’s

record. Although appellant has previously been provided a copy of the eighty-eight-page record

and has acknowledged receipt, we GRANT the motion. We DIRECT the Clerk of the Court to

send a paper copy of the clerk’s record to appellant. Appellant’s reply brief remains due March

15, 2019.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE